Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2022

                                     No. 04-22-00488-CR

                       EX PARTE Jose Manuel MONTEJO GOMEZ


                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10450CR
                          Honorable Dennis Powell, Judge Presiding


                                        ORDER

       Appellant’s brief is due on September 28, 2022. Before the due date, appellant filed an
unopposed motion requesting a sixty-day extension of time to file the brief. After consideration,
we grant appellant’s motion and order appellant to file the brief by November 28, 2022. See
TEX. R. APP. P. 38.6(d). Counsel is advised further motions for an extension of time to file the
brief may be disfavored.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court